Citation Nr: 18100230
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 14-14 128
DATE:	April 2, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The validity of an overpayment of death pension benefits in the amount of $41,677.00 is remanded for additional development.
The Veteran served honorably in the U.S. Air Force from August 1968 to January 1985.  Unfortunately, he passed away in August 2001.  The appellant is his surviving spouse.
This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2013 decision in which the Committee on Waivers and Compromises (COW) of the Regional Office (RO) denied the appellants claim for a waiver of recovery of the overpayment of death pension benefits in the amount of $41,677.00 on the ground that her request for waiver was untimely.  On November 25, 2015, the Board also denied the appellants request for waiver of the overpayment on the ground that the request was untimely.  
The matter was appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted a Joint Motion for Remand (JMR) which vacated the November 2015 Board decision and remanded the matter for adjudication consistent with the terms of the JMR.  Specifically, the Court held that a remand was necessary because the Board failed to adequately explain whether the appellants November 2008 Statement in Support of Claim, VA Form 21-4138, constituted a timely notice of disagreement (NOD) with the October 2008 rating decision that terminated her pension benefits or, alternatively, whether the November 2008 submission can be liberally and sympathetically construed as a timely waiver request.  
For background, the appellant applied for, and was granted, death pension benefits in 2001.  Beginning on October 1, 2001, the appellant received approximately $500.00 per month from the VA.  To qualify for pension benefits, she certified in 2001 that she did not receive Social Security income.  In July 2008, the Philadelphia RO informed the appellant that it believed she had received undisclosed Social Security income dating back to October 2001 that disqualified her from receiving death pension benefits.  The RO notified the appellant that she had sixty days to provide documentation as to why her benefits should not be terminated.  After the appellant did not timely provide the documentation, the VA terminated her pension, effective October 1, 2001the date she purportedly began receiving Social Security benefitsin a decision dated October 23, 2008.  On November 6, 2008, the Debt Management Center (DMC) notified the appellant that she owed $41,677.00 in overpayment debt due to the undisclosed Social Security income since 2001.  On November 9, 2008, the VA received a VA Form 21-4138, Statement in Support of Claim, challenging the amount of the debt and informing the VA that she did not receive Social Security benefits prior to September 2007.  She also requested in the statement that the VA correct [its] records and notify [her] if [it] need[ed] anything else.  In a December 2008 letter, the VA requested additional information from the appellant and informed her that it would deny her claim if she did not respond within 30 days to the request for information.  In a May 2009 letter, the VA notified the appellant that her claim was denied because she did not provide additional information as requested. 
Upon review, the Board finds the appellants November 2008 Statement in Support of Claim, VA Form 21-4138, constituted a timely NOD.  VA regulations provide that to constitute a valid NOD, a claimants submission must express (1) dissatisfaction or disagreement with the rating decision and (2) a desire to contest the result.  38 C.F.R. 20.201 (2008).  No special wording is required; rather the NOD must only contain terms which can be reasonably construed as disagreement with a rating decision and a desire for appellate review.  Id.  In determining whether these two requirements are met, the claimants submissions must be liberally and sympathetically construed.  Palmer v. Nicholson, 21 Vet. App. 434, 438 (2007).  
Here, the appellants disagreement with the amount of the debt and her request that VA correct [its] records should be liberally and sympathetically construed as expressing a disagreement with and intent to appeal the October 2008 decision terminating her pension benefits.  Accordingly, the VA was obligated to issue a Statement of the Case (SOC) that included (1) a summary of the evidence pertinent to why her pension was terminated, (2) citations to the pertinent laws and regulations and a discussion of how such laws and regulations affected the VAs decision, and (3) the decision on the termination of her pension benefits and a summary of the reasons for that decision.  Because the VA did not interpret the appellants November 2008 statement as an NOD, the record does not contain an SOC regarding the validity of the debt.  As a result, there has not been a final decision regarding the validity of the underlying overpayment/debt and remand is necessary for the VA to make that determination. 
The matter is REMANDED for the following action:
1. Issue an SOC addressing the validity of the purported overpayment.  The SOC must contain notice of all relevant actions taken on the claim, to include the applicable laws and regulations considered pertinent to the issue on appeal, as well as a summary of the evidence of record.  
2. If the overpayment remains valid, in whole or in part, the appellant should be notified of the debt and her right to request a waiver of the overpayment/debt.  If the appellant requests a waiver of the overpayment/debt, the RO shall adjudicate the matter and issue a supplemental statement of the case (SSOC).  
3. If any of the prior actions remain adverse to the appellant and the appellant files a timely VA Form 9, Substantive Appeal, then the case should be returned to the Board. 

  
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Kutrolli, Associate Counsel

